Exhibit 10.4

 

GUARANTEE

 

GUARANTEE, dated as of November 30, 2015 (this “Guarantee”), but effective 11:59
p.m., New York time, on November 30, 2015, made by Excel Corporation, a Delaware
corporation (the “Guarantor” or the “Company”), in favor of each of the lenders
signatory hereto (the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated November 30,
2015, but effective 11:59 p.m., New York time, on November 30, 2015 (the
“Purchase Agreement”), by and among eVance Processing Inc. a Delaware
corporation (“eVance”), Calpian, Inc., a Texas corporation (“Parent”), Calpian
Residual Acquisition, LLC, a Nevada limited liability company (“CRA”), and
Calpian Commerce, Inc., a Texas corporation and wholly-owned subsidiary of
Parent (“CCI” and, collectively with Parent and CRA, the “Sellers”), eVance
assumed from the Sellers liability to pay certain loans made to the Sellers by
the Lenders (the “Transaction”) and evidenced by secured promissory notes listed
on Exhibit A, as the same maybe amended and/or restated, (the “Notes”) and,
subject to the terms and conditions set forth therein and eVance has executed
and delivered Amended and Restated Promissory Notes to each lender to evidence
its assumption of the Notes;

 

WHEREAS, in connection with the Transaction, eVance and the Lenders have entered
into that certain Amended and Restated Loan and Security Agreement, dated as of
the date hereof, by and among eVance and the Lenders (the “Loan Agreement”),
pursuant to which eVance has agreed to grant a security interest to the Lenders
in connection with the assumption of the Notes, subject to the terms and
conditions set forth therein and eVance has executed and delivered Amended and
Restated Promissory Notes as described on Exhibit B (the “Restated Notes”) to
each Lender to evidence its assumption of liability to pay the Notes; and


WHEREAS, the Guarantor will directly benefit from the assumption of the loans
provided to Parent and assumed by eVance as Obligor (as defined below).

 

NOW, THEREFORE, in consideration of the premises and to induce the Parent to
enter into the Purchase Agreement, and to carry out the transactions
contemplated thereby, and the Lenders entering into the Loan Agreement, the
Guarantor hereby agrees as follows:

 

1. Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:

 

“Guarantee” means this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.


“Obligations” means, the Notes, the Restated Notes, as well as all other costs
and expenses of collection incurred by Lenders in enforcing any of such
Obligations and/or this Guarantee, all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Obligor to any of the Lenders, including, without limitation, all
obligations under the Notes, , the Loan Agreement, this Guarantee and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Lenders as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Notes, the Restated Notes and
the loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Obligor from time to time under or in
connection with the Notes, the Restated Notes, the Loan Agreement, this
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Obligor.

 

1 

 



 

“Obligor” means eVance, or its successors, indorsees, transferees and permitted
assigns or any Person that is or becomes obligated to any Lender or all of the
Lenders under the Notes, the Restated Notes and/or the Loan Agreement by
assignment, assumption, transfer or otherwise.

 

“Transaction Document” means each of or all of the Notes, the Restated Notes,
the Loan Agreement, this Guarantee or any other instruments, agreements, or
documents executed and delivered in connection therewith.

 

2. Guarantee.

 

(a) Guarantee.

 

(i)The Guarantor hereby, unconditionally and irrevocably, guarantees to the
Lenders and their respective successors, indorsees, transferees and assigns, the
full, prompt, and complete payment and performance by the Obligor when due
(whether at the stated maturity, by acceleration or otherwise) of the Notes,
Restated Notes and the Obligations.

 

(ii)Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by the Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally.

 

(iii)The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Lenders hereunder.

 

(iv)The guarantee contained in this Section 2 shall remain in full force and
effect against the Guarantor until all the Obligations and the obligations of
the Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, including the requirement of the Guarantor to
liquidate any or all of its assets, including equity interests in subsidiaries,
to satisfy such payment.

 

(vi)Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantor is not reasonably possible (e.g. the issuance of equity securities of
another Person), the Guarantor shall only be liable for making the Lenders whole
on a monetary basis for the Obligor's failure to perform such Obligations in
accordance with the Transaction Documents.

 

(b) Amendments, Etc. With Respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Lenders may be
rescinded by the Lenders and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lenders, and the other Transaction Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Lenders may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Lenders for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. The Lenders shall have no
obligation to protect, secure, perfect or insure any lien at any time held by
them as security for the Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

(c) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Obligor or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Obligor or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

(d) Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lenders without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Restated Notes.

 

3. Representations and Warranties. The Guarantor hereby makes the following
representations and warranties to Lenders as of the date hereof:

 

(a) Organization and Qualification. The Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Guarantor has no subsidiaries other than those identified in its public filings,
including eVance. The Guarantor is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guarantee in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor or (z)
adversely impair in any material respect the Guarantor's ability to perform
fully on a timely basis its obligations under this Guarantee (a “Material
Adverse Effect”).

 

2 

 



 

(b) Authorization; Enforcement. The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guarantee, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guarantee by the Guarantor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guarantee has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

 

(c) No Conflicts. The execution, delivery and performance of this Guarantee by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

 

(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guarantee.

 

4. Covenants.

 

(a) The Guarantor covenants and agrees with the Lenders that, from and after the
date of this Guarantee until the Obligations shall have been paid in full, the
Guarantor shall take all commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by the
Guarantor.

 

5. Miscellaneous.

 

(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Lenders.

 

(b) Notices. All notices and other communications given or made pursuant hereto
shall be in writing (including facsimile or similar electronic transmissions)
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not so confirmed, then on the
next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at the following addresses (or at such other addresses
as shall be specified by notice given in accordance with this Section 5(b)).

 

(i) if to Guarantor, to:

 

c/o Excel Corporation

6363 President George Bush Freeway, Suite 310

Irving, TX 75038

Attn: Thomas A. Hyde Jr.

Facsimile: 972-786-7373

 

With a copy (which shall not constitute notice) to:

 

Jones Day

2727 N. Harwood

Dallas, TX 75201

Attn: James E. O’Bannon, Esq.

Facsimile: (214) 969-5100

 

(ii) if to any Lender, the address set forth on the signature page hereto.

 

3 

 



(c) No Waiver By Course Of Conduct; Cumulative Remedies. The Lenders shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Lenders, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lenders of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lenders would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

(d) Enforcement Expenses; Indemnification.

 

(i)The Guarantor agrees to pay, or reimburse the Lenders for, all its costs and
expenses incurred in collecting against the Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which the Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Lenders.

 

(ii)The Guarantor agrees to pay, and to save the Lenders harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.

 

(iii)The Guarantor agrees to pay, and to save the Lenders harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Purchase Agreement.

 

(iv)The agreements in this Section 5(d) shall survive repayment of the
Obligations and all other amounts payable under the other Transaction Documents.

 

(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Lenders and
their respective successors and assigns; provided, that the Guarantor may not
assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Lenders.

 

(f) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(g) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(h) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(i) Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantor and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lenders relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

(j) Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAWS.

 

4 

 



 

(k) Submission to Jurisdictional; Waiver. The Guarantor hereby
irrevocably and unconditionally:

 

(i)submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of Texas,
located in Dallas County, Texas, the courts of the United States of America
located in Dallas, Texas, and appellate courts from any thereof;

 

(ii)consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(iii)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in the Purchase Agreement or at such other address of which
the Lenders shall have been notified pursuant thereto;

 

(iv)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(v)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
5(k) any special, exemplary, punitive or consequential damages.

 

(l) Release of Guarantor. Subject to Section 2, the Guarantor will be released
from all liability hereunder concurrently with the repayment in full of all
amounts owed under the Loan Agreement, the Restated Notes and the other
Transaction Documents.

 

(m) Waiver of Jury Trial. THE GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE LENDERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Signature Page Follows]

 



5 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.





 

GUARANTOR:

 

EXCEL CORPORATION.



 

By:/s/ Thomas A. Hyde, Jr.

Thomas A. Hyde, Jr., President & CEO



 

LENDERS:

 

Fairmount St. Investments, L.P.

By: M.D.S. Investments II, Inc., as its sole General Partner

 

 

By: /s/ Paul E. Utterback

Paul E. Utterback, President

 

Address: 5648 Hammock Isles Drive

Naples, FL 34119

 

 

Luscinus Investments Ltd.

 

 

By: /s/ Mark V. Houghton-Berry

Mark V. Houghton-Berry, Director

 

Address: Corner Green, South Drive,

Virginia Water, Surrey U.K. GU25 4JS

 

 

Valley View Capital Corporation Employment Retirement Trust

 

 

By: /s/ Frederick B. Hegi, Jr.

Frederick B. Hegi, Jr., Trustee

 

Address: 750 N. St. Paul St., Suite 1200
Dallas, TX 75201

 

 

/s/ Mike Barish

Mike Barish

 

Address: 200 Columbine Street, Suite 800
Denver, CO 80206

 



/s/ David Utterback

David Utterback

 

Address: 3809 Bergerac Lane

Ocean Springs, MS 39564

 



/s/ Laird Cagan

Laird Cagan

 

Address: 200 Alamos Rd.

Portola Valley, CA 94028

 

 



6 

 

 

EXHIBIT A

SECURED PROMISSORY NOTES

 

Lender Name Loan Amount Fairmount St. Investments, L.P. $1,139,958* Fairmount
St. Investments, L.P. $3,500,000 David Utterback $1,139,958* Laird Cagan
$720,084* Luscinus Investments Ltd. $1,500,000 Mike Barish $600,000 Valley View
Capital Corporation Employer Retirement Trust $150,000 Excel Corporation
$250,000

 

*Assumption of indebtedness under the promissory notes made by CRA to Fairmount
St. Investments, L.P., David Utterback and Laird Cagan is limited to $1,139,958,
$1,139,958 and $720,084, respectively, and any amounts in excess of such amounts
(including any accrued and unpaid interest) shall continue to be the obligation
of CRA. Therefore, this Guarantee is limited to the $1,139,958, $1,139,958 and
$720,084 assumed by eVance as it relates to any obligations by Guarantor under
such promissory notes made by CRA.



Exhibit A

 

 

EXHIBIT B

AMENDED AND RESTATED SECURED PROMISSORY NOTES

 

Lender Name Loan Amount Fairmount St. Investments, L.P. $4,639,958 David
Utterback $1,139,958 Laird Cagan $720,084 Luscinus Investments Ltd. $1,500,000
Mike Barish $600,000 Valley View Capital Corporation Employer Retirement Trust
$150,000 Excel Corporation $250,000

 

 

 

 Exhibit B

 



 

 

